Title: To John Adams from John Jay, 2 August 1782
From: Jay, John
To: Adams, John



Paris 2d. Augt. 1782
Sir

Your friendly Letter of the 8th. Ult. should not have remained so long unanswered, had I not been obliged by Sickness which lasted several Weeks to postpone writing to any of my Correspondents. Mrs. Jay has also been much indisposed—Indeed neither of us have been blessed with much Health since we left America.

Your Negociations in Holland have been honorable to yourself as well as useful to your Country—I rejoice in both, and regret that your Health has been so severely taxed by the Business of your Employment. I have also had my Share of Perplexities, and some that I ought not to have met with. I congratulate You on the Prospect of your Loan’s succeeding, and hope your Expectations on that Subject may be realized. I commend your Prudence however in not relying on appearances—they deceive us sometimes in all Countries.
My Negociations have not been discontinued by my leaving madrid. The Count d’Aranda is authorized to treat with me, and the Disposition of that Court to an Alliance with us seems daily to grow warmer. I wish we could have a few Hours Conversation on this Subject, and others connected with it—as we have no Cypher, I must be reserved. I had flattered myself with the Expectation of seeing you here, and still hope that when your Business at the Hague will admit of a few Weeks absence, you may prevail upon yourself to pay us a Visit. I really think that a free Conference between us might be useful as well as agreable—especially as we should thereby have an opportunity of making many Communications to each other that must not be committed to paper.
Mr Oswald is here, and I hear that Mr Fitzherbert is to succeed Mr Grenville. Ld. Shelburne continues to profess a Desire of Peace—but his Professions unless supported by Facts can have little Credit with us. He says that our Independence shall be acknowledged—but it is not done, and therefore his Sincerity remains questionable. War must make peace for us—and we shall always find well appointed armies to be our ablest Negociators.
The Entrigues you allude to, I think may be also traced at Madrid, but I believe have very little Influence anywhere except perhaps at London. Petersburgh and Copenhagen in my opinion wish well to England, but are less desirous to share in the War, than in the Proffits of it—perhaps indeed further accessions of power to the House of Bourbon may excite Jealousy, especially as America as well as Holland is supposed to be very much under the Direction of France.
Did you receive my Letters of 18 March and 15 Ap.? Think a little of coming this Way.

I am Dear Sir with great Esteem & Regard Your most obt. & very h’ble Servt
John Jay


P.S. Mr Carmichael is at Madrid.

 